PER CURIAM
Defendant was convicted of fourth-degree assault, and the trial court sentenced defendant to 180 days in jail. At sentencing, the court did not address court-appointed attorney fees or defendant’s ability to pay them, but the judgment imposed an obligation on defendant to pay $406 in court-appointed attorney fees. On appeal, defendant argues—and the state concedes—that defendant had no practical ability to object to the imposition of the attorney fees, so preservation principles do not apply; the state further concedes that the trial court’s imposition of the fees was erroneous, because there is no evidence that he is or may be able to pay them. We agree with and accept the state’s concessions, and we reverse the imposition of attorney fees.
Portion of judgment requiring defendant to pay attorney fees reversed; otherwise affirmed.